U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLYREPORTUNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodendedMarch 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: 001-51554 ASAP EXPO, INC. (Exact name of small business issuer as specified in its charter) Nevada 22-3962936 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 345 S. FIGUEROA ST. SUITE M09 LOS ANGELES, CA (Address of principal executive offices) (Zip Code) Issuer's telephone number: (213) 625-1200 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares outstanding of the issuer's classes of common equity, as of March 31, 2012: 8,704,669 Shares of Common Stock (One Class) Transitional Small Business Disclosure Format: Yes o No x Table of Contents TABLE OF CONTENTS Page PART I Financial Information Item 1. Condensed Financial Statements 3 Condensed Balance Sheet as ofMarch 31, 2012 (unaudited) and December 31, 2011 3 Condensed Statements of Operations for the Three MonthsEnded March31, 2012 and March 31, 2011 (unaudited) 4 Condensed Statements of Cash Flows for the Three Months Ended March 31, 2012 andMarch 31, 2011 (unaudited) 5 Notes to Condensed Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis or Plan of Operation 9 Item 3. Controls and Procedures 11 PART II Other Information Item 1. Legal Proceedings 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Submission of Matters to a Vote of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits 12 Signatures 13 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ASAP EXPO, INC. CONDENSED BALANCE SHEETS March 31, December 31, Unaudited ASSETS Current Assets Cash $ $ Prepaid expenses and other receivables Prepaid income taxes Due from affiliated company Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Total Current Liabilities Long-term Liabilities Convertible note, officers Total Long-term Liabilities Commitments and contingencies Stockholders' Deficit Common stock, $.001 par value, 45,000,000 shares authorized, 8,704,669 shares issued and outstanding at March 31, 2012 and December 31, 2011 Capital deficiency ) ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of financial statements. 3 Table of Contents ASAP EXPO, INC. CONDENSED STATEMENTS OF OPERATIONS UNAUDITED Three Months Ended March 31, Revenues: Consulting fee $ $
